Citation Nr: 0506790	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  98-06 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had creditable active service from November 1964 
to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 1997.  In August 2004 the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).


FINDING OF FACT

Evidence received since the February 1990 Board decision 
denying service connection for PTSD is cumulative or 
redundant, and not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence to reopen a claim for service 
connection for PTSD has not been received, and the February 
1990 Board decision denying that claim remains final.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, which requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  

In January 2004, the RO sent the veteran a letter informing 
him of the change in the law resulting from the VCAA.  
Although this letter was sent to the veteran after the April 
1997 rating decision on appeal, the RO decision was already 
decided and appealed by the time the VCAA was enacted.  As a 
result, the RO did not err in failing to provide such notice, 
and the veteran has had proper notice since then.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The January 
2004 letter contained general information regarding the 
evidence necessary to substantiate his claim, and of his and 
VA's respective obligations to obtain specified different 
types of evidence.  The April 1997 rating decision, January 
1998 statement of the case, and supplemental statements of 
the case dated in January 2000, June 2002, and March 2004 all 
informed the veteran more specifically of the reasons for the 
continued denial of his claim.  Although he was not 
explicitly told to submit all pertinent evidence in his 
possession, the explanations provided served to convey that 
information.  Thus, the Board finds that the notice 
provisions of the law have been satisfied, and that any 
failure to have fully complied with these requirements prior 
to the rating actions on appeal has not resulted in any 
prejudice to the veteran, and, therefore, any such error was 
harmless.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to the duty to assist, the duty to assist 
provisions of 38 U.S.C.A. § 5103A do not apply to finally 
denied claims, unless new and material evidence is received.  
See 38 U.S.C.A. § 5103A(f); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002).  The regulations providing certain duty 
to assist provisions for applications to reopen finally 
denied claims are only effective to any claim for benefits 
received by VA on or after August 29, 2001.  66 Fed. Reg. 
45629 (Aug. 29, 2001).  Moreover, there is no VA duty to 
provide a medical examination or opinion until a previously 
denied claim has been reopened with new and material 
evidence, and, in any event, such an examination would not be 
relevant in this case, for reasons discussed below.  
38 C.F.R. § 3.159(c)(4).   

In a decision dated in February 1990, the Board denied 
service connection for PTSD.  That Board decision is final, 
with the exception that the previously denied claim may be 
reopened by submission of new and material evidence, and if 
so reopened, the claim is to be reviewed on a de novo basis.  
38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 27 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).   

The veteran's application to reopen his claim was received in 
December 1996.  Under the law in effect for this claim, "new 
and material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).  

Evidence of record at the time of the February 1990 Board 
decision included service medical records, which did not note 
any psychiatric complaints or abnormal findings during the 
period from November 30, 1964, to November 29, 1967.  

During the period from November 30, 1967, to October 13, 
1969, service department records show that in connection with 
a recommendation that the veteran be discharged for 
unfitness, a psychiatric evaluation was conducted in 
September 1969.  The evaluation resulted in a diagnosis of 
passive aggressive personality, manifested by evasion of 
responsibility, conflict with authority, impulsivity, and 
inefficiency.  Service connection may not be granted for 
personality disorders as such.  See 38 C.F.R. § 3.303(c) 
(2004).   

Also of record were service department records, which showed 
that the veteran was on active duty from November 1964 to 
October 1969, and that he served in Vietnam from September 
1968 to October 1969.  He was discharged under other than 
honorable conditions.  

Subsequently, in March 1978, pursuant to the Department of 
Defense's special discharge review program, the veteran's 
discharge was upgraded to under honorable conditions.  
However, in an October 1978 decision, a Army Discharge Review 
Board established under 10 U.S.C.A. § 1553 found that the 
upgraded discharge could not be affirmed under review 
standards required by law.  He was informed that the decision 
did not change his under honorable conditions discharge, but 
could affect his ability to acquire VA benefits.

In an administrative decision dated in February 1984, the RO 
determined that the veteran's service from November 30, 1964, 
to November 29, 1967, was under honorable conditions, but 
that his service from November 30, 1967, to October 13, 1969, 
was dishonorable, and, hence, a bar to most VA benefits, 
including compensation.  

Post-service medical records previously of record included 
records of a VA hospitalization from April to May 1983, with 
diagnoses of major depression, alcohol and marijuana abuse, 
and borderline personality traits.  During a hospitalization 
from October to December 1987, PTSD was diagnosed, as well as 
the previously diagnosed conditions.  A VA examination in 
June 1988 resulted in a diagnosis of PTSD.  The reported 
stressors were related to his Vietnam service.  In February 
1989, the veteran submitted a statement of his claimed 
stressors, all of which occurred while he was in Vietnam.  

The Board denied the appeal, on the basis that there was no 
evidence of psychiatric abnormality or traumatic event during 
the veteran's creditable period of service, and that a 
chronic psychiatric disorder was first shown many years after 
that service, and was unrelated to any events which occurred 
therein.  

Evidence received since that determination consists chiefly 
of VA medical records dated from 1989 to 2002 which show 
treatment, including multiple hospitalizations, for 
psychiatric conditions, including PTSD.  In addition, a 
letter from a VA psychiatrist dated in August 2004 reported a 
diagnosis of PTSD, "onset after his combat duties in 
Vietnam, with comorbidity of depression and panic attacks."  

The stressors described by the veteran in the medical 
records, in written correspondence provided to the Board, and 
in his testimony at his hearing before the undersigned in 
August 2004, consist of events which reportedly transpired 
while he was in Vietnam.  

VA benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a) (2004).  The veteran's upgraded discharge awarded 
in March 1978 was granted by the Department of Defense's 
special discharge review program.  In essence, unless such a 
discharge is affirmed by a discharge review board established 
under 10 U.S.C.A. § 1553, it has no effect, for purposes of 
establishing entitlement to VA benefits.  See 38 U.S.C.A. 
§ 5303(e); 38 C.F.R. § 3.12(h).  

In this case, the veteran's upgraded discharge was not 
affirmed by the discharge review board, and, the VA made a 
determination that the character of the veteran's discharge 
was dishonorable, and, hence, a bar to VA compensation 
benefits, for disabilities based on his service from November 
30, 1967, to October 13, 1969.  Since his service in Vietnam, 
from September 1968 to October 1969, is within the period of 
his dishonorable service, he is not entitled to VA 
compensation for any disability caused by events which 
occurred in Vietnam.  

Thus, the evidence showing continued presence of a medical 
diagnosis of PTSD, based on Vietnam stressors, is duplicative 
of evidence previously of record.  While the August 2004 
medical opinion, providing a diagnosis of PTSD, explicitly 
based on Vietnam experiences, may be more detailed and 
specific than the evidence previously of record, it does not 
bear directly or substantially upon the question at issue, 
i.e., whether PTSD was incurred during a period of service 
which was not dishonorable.   

In this regard, the veteran is only entitled to compensation 
for disabilities incurred during the period of service from 
November 1964 to November 1967, unless he provides new and 
material evidence which would show that the actions that 
resulted in the undesirable discharge in October 1969, 
including two special court-martial convictions and three 
offenses for which he received non-judicial punishment, did 
not constitute willful and persistent misconduct, or that he 
was insane at the time he committed the acts.  See 38 
U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b), (d) 
(2004).  He has not provided any such evidence.  The evidence 
submitted is not so significant that it must be considered in 
order to decide the merits of the claim.  Hence, the Board 
finds that new and material evidence has not been presented, 
and the February 1990 Board decision remains final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001).     


ORDER

New and material evidence to reopen the claim for service 
connection for PTSD has not been received, and the appeal is 
denied.  



	                        
____________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


